The Office Action mailed on February 2, 2021 is being vacated.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on January 11, 2021.  As directed by the amendment, Claims 1, 4, 12, and 14 have been amended.  Claims 1-22 are pending in the instant application.  
Regarding the Office Action filed November 24, 2020:
Applicant has not resolved all objections to the drawings.  Therefore, those objections have been maintained.  Please see below for more details.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.  However, additional objections were inadvertently omitted from the last Office Action mailed February 2, 2021 and are now included in the current Office Action.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
A rejection under 35 USC 112(a) was inadvertently omitted from the last Office Action mailed February 2, 2021 and is now included in the current Office Action.
Applicant has resolved all rejections under Double Patenting.  Therefore, those rejections have been withdrawn.

Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.
Regarding the prior art Wightman, Applicant argues that the Wightman teaches away from having the support member be adjacent of the portion of the cheek opposite of the bite block since it would interfere with the use of a face mask (Remarks: Page 10).
Examiner respectfully disagrees with this argument.  The amended claim is broad enough to be interpreted as the support member happens to be “adjacent” or next to the portion of the cheek opposite of the bite block but is not necessarily “abutting” or “in direct contact” with the cheek of the user.  The term “adjacent” can be seen as being next to the cheek by a certain distance.  Because of this, Wightman can still teach that the support member is adjacent of the portion of the cheek since Wightman teaches 16 is located to one side of mouth, away from main mouth region and only a small portion of mouth prop handle protrudes from mouth (Wightman: paragraph 0048) and that 16 arches laterally to the side of the mouth (Wightman: paragraph 0050).  Based on these pieces of evidence, it would be obvious for one of ordinary skill in the art to re-position the support member 16 to be adjacent to a portion of the cheek as a way to position 16 away from the main mouth region as well as arch 16 laterally to the side of the mouth.  It is 
Applicant’s arguments regarding the dependent claims have been fully considered and have been fully addressed by Examiner’s responses above.
Drawings
The drawings are objected to because:
There are no labels on Fig 3 identifying the different components of the device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The amendment filed January 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “first minimum distance is 3.0 cm or less” in Claim 1.
It is noted that the term “less” is not supported by the disclosure of the invention since, at most, the disclosure only indicates that the first minimum distance being between about 1 to 3 cm and that the deformable distance can be about 0.1 to 2 cm (Specification: Page 7, Lines 1-10).  These ranges, however, do not encompass any values that are less than 0.1 cm.  Therefore, it is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states “first minimum distance is 3.0 cm or less” (Line 15).  This statement fails to comply with the written description requirement and is considered new matter since it introduces a range of values, specifically values “less” than 3.0 cm, that are not supported in the original disclosure.  The term “less” is not supported by the disclosure of the invention since, at most, the disclosure only indicates that the first minimum distance being between about 1 to 3 cm and that the deformable distance can be about 0.1 to 2 cm (Specification: Page 7, Lines 1-10).  These ranges, however, do not encompass any values that are less than 0.1 cm.  Therefore, it is considered new matter and raises doubt regarding the inventor having possession of the claimed invention at the time the application was filed.  For examination purposes, the claim limitation will be interpreted as any value that happens to be less than 3.0 cm (by being in between 1 to 3 cm) meets the claim limitation.  To overcome the 35 USC 112(a) rejection, Examiner suggests Applicant to claim the ranges that have explicit support within the original disclosure of the instant application.  
Claims 2-22 are rejected for being dependent on rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wightman et al. (US 2008/0053434) alone.
Regarding Claim 1, Wightman discloses a gas delivery and monitoring apparatus (apparatus of Figs 1, 9, and 13; mouth prop supplied with elements for delivering and/or sampling gases to or in the mouth and/or nasal region, Abstract), comprising: (a)  a support member (16, Fig 1) having a longitudinal axis (longitudinal axis parallel to 36 and 32, Fig 3); (b)  a bite block (18, 14, and/or 20, Figs 1 and 4) affixed to the support member (18, 14, and/or 20 
Wightman fails to disclose the first minimum distance is 3.0 cm or less; such that the support member is adapted to be adjacent a portion of the cheek opposite the bite block.
However, Wightman teaches the support member is adapted to be adjacent a portion of the cheek opposite the bite block (12 protrudes out of the mouth and therefore 16 and 14 will be on opposite sides of the cheek of the patient, Fig 1; 12 is curved so that when 10 is in position between patient’s teeth, 16 is located to one side of mouth, away from main mouth region and only a small portion of mouth prop handle protrudes from mouth, paragraph 0048; 16 arches laterally to the side of the mouth, paragraph 0050) to allow the main mouth region to be more open for use with a face mask and to arch the support member to be on the side of the mouth (paragraphs 0048 and 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grippable portion 16 or support member of Wightman to be adjacent to a portion of the cheek opposite of the bite block, as taught by Wightman, to allow the main mouth region to be more open for use with a face mask and to arch the support member to be on the side of the mouth (Wightman: paragraphs 0048 and 0050).  It is noted that “adjacent” is a broad term that is being interpreted as “next to”.  In this case, it would be obvious to have the grippable portion 16 to be “adjacent” or “next to” the portion of the cheek 
Wightman fails to teach the first minimum distance is 3.0 cm or less.  However, it is obvious for one of ordinary skill in the art to find the optimum or workable ranges for the distance to be 3.0 cm or less through routine experimentation.  Such adjustments can be done for different sizes of cheeks since each person has various dimensions for their faces.  By adjusting the distance of the bridge in relation to the bite block of the device, the device can better adapt and conform to the facial differences of each patient.  Additionally, as evidenced by Martin et al. (US 2011/0270166), these distances are well known and are expected workable ranges for different mouths of adult users.  Martin teaches an oral device (Martin: Abstract) including an intraoral portion 12 (Martin: 12, Figs 1-3) that extends along the buccal cavity lateral to the teeth and medial to the cheek on right and left sides of mouth and has a length typically between 20 mm (2 cm) and 50 mm (5 cm) for adult users (Martin: paragraph 0060).  Based on the evidence provided by Martin, it is obvious that one of ordinary skill in the art would be able to determine the optimum or workable ranges for the distance to be 3.0 cm or less through routine experimentation since these ranges are known to be the typical lengths for the sides of the mouth of adult users.  
Regarding Claim 2, Wightman teaches the support member has a channel (channel of 36, Fig 1) therewithin extending along the longitudinal axis (channel of 36 is extending along longitudinal axis going through 36, Fig 3) from a proximal end (bottom end of 36, Fig 3) of the channel to a distal end (top end of 36, Fig 3) of the channel.

However, Wightman teaches a third elongated conduit (78, 80, and/or 74, Fig 19) defining a nasal exhalation capture flow path (flow path from 80 to 78 to 74, Fig 19; CO2 captured at 80, Fig 19; number of tubes or passageways for delivering gas to be breathed to both the mouth and the nose and sampling exhaled CO2 from both mouth and nose, paragraph 0062) extending from a secondary capture inlet (CO2 inlet of 80, Fig 19), through the channel from the distal end to the proximal end (80 and/or 78 go through clip 84, Figs 17-19) and terminating in a secondary outlet port (secondary outlet port of 74, Fig 19; a secondary outlet port must exist in order to sample the CO2) since it is shown that the invention extends to any invention combination described (paragraph 0026) as well as provide another area to sample exhaled CO2 through the nasal orifices (paragraph 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have a third conduit with nasal prongs and/or divide the oxygen supply tube to have a CO2 flow path also, as taught by Wightman, since it is shown that the invention extends to any invention combination described (Wightman: paragraph 0026) as well as provide another area to sample exhaled CO2 through the nasal orifices (Wightman: paragraph 0063).
Regarding Claim 4, Wightman teaches the first elongated conduit extends through the channel from the proximal end to the distal end (32 extends from top to bottom end of 36, Fig 3; 70 is extending through channel or clip, Figs 9 and 13).

Regarding Claim 6, Wightman teaches the bridge extends away from the support member (12 extends away from 16, Figs 1 and 3) along a transverse plane (plane going horizontal alongside 12, Fig 3) perpendicular to the longitudinal axis (horizontal plane going alongside 12 is perpendicular to the longitudinal vertical axis going through 36, Fig 3).
Regarding Claim 7, Wightman teaches the claimed invention of Claim 1.  Wightman fails to teach the first minimum distance is 1 to 3 cm.  However, it is obvious for one of ordinary skill in the art to find the optimum or workable ranges for the distance to be 1 to 3 cm through routine experimentation.  Such adjustments can be done for different sizes of cheeks since each person has various dimensions for their faces.  By adjusting the distance of the bridge in relation to the bite block of the device, the device can better adapt and conform to the facial differences of each patient.  Additionally, as evidenced by Martin et al. (US 2011/0270166), these distances are well known and are expected workable ranges for different mouths of adult users.  Martin teaches an oral device (Martin: Abstract) including an intraoral portion 12 (Martin: 12, Figs 1-3) that extends along the buccal cavity lateral to the teeth and medial to the cheek on right and left sides of mouth and has a length typically between 20 mm (2 cm) and 50 mm (5 cm) for adult users (Martin: paragraph 0060).  Based on the evidence provided by Martin, it is obvious that one of ordinary skill in the art would be able to determine the optimum or workable ranges for the distance to be 1 to 3 cm through routine experimentation since these ranges are known to be the typical lengths for the sides of the mouth of adult users.  

Regarding Claim 15, Wightman teaches the inlet port is fluidly-connectable to a source of pressurized oxygen (inlet port of 62 must be connected to a source of oxygen in order to work, Fig 9; oxygen is suppled via a supply, paragraph 0058; oxygen delivered through a tube will be pressurized due to the presence of oxygen).
Regarding Claim 16, Wightman teaches the claimed invention of Claim 1.  Wightman fails to teach at least a portion of each of the support member, bite block, and bridge are integrally formed.
However, although Wightman does not explicitly teach the components are integrally formed, one skilled in the art would reasonably expect the components are integrally formed based on the figures (16, 12, and 14 are all in one piece, Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the components to be integrally formed, as taught by Wightman, since the component is reasonably seen in one piece and it would be obvious to be in one piece for the purposes of structural integrity (Wightman: Fig 1).  Additionally, making components to be integrally formed is obvious for one of ordinary skill in the art since it is merely a matter of obvious design choice.  See MPEP 2144.04 Section V Subsection B. 
Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wightman et al. (US 2008/0053434) as applied to Claim 1, and in view of Weaver et al. (US 2016/0220777).

However, Weaver, of the same field of endeavor, teaches an oral cannula (Abstract) including the bridge (13, Fig 1B) is deformable to a second minimum distance (distance between 13, 16, and/or 10, Fig 1B; cannula molded with a bend that is plastically deformable, paragraph 0090) from the support element (10, Fig 1B) to allow the shape to be adjusted as desired by the users (paragraph 0090) and to conform a desired shape or contour of a patient’s facial, oral cavity, or airway anatomy (paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bridge of the device to be bendable, as taught by Weaver, to allow the shape to be adjusted as desired by the users (Weaver: paragraph 0090) and to conform a desired shape or contour of a patient’s facial, oral cavity, or airway anatomy (Weaver: paragraph 0018).  Modifying the bridge to be bendable allows the positioning of the tubes to be adjusted and improves the adaptability of the device to conform to different kinds of mouths.  
Regarding Claim 9, Wightman-Weaver combination teaches the claimed invention of Claim 8.  Wightman-Weaver combination also teaches the device can conform a desired shape or contour of a patient’s facial, oral cavity, or airway anatomy (Weaver: paragraph 0018) and the device can allow the shape to be adjusted as desired by the users (Weaver: paragraph 0090).  Wightman-Weaver combination fails to teach the second minimum distance is 1 to 3 cm.  However, it is obvious for one of ordinary skill in the art to find the optimum or workable ranges 
Regarding Claim 17, Wightman teaches the claimed invention of Claim 1.  Wightman also teaches the tooth propping portion 14 made of a resiliently deformable material (paragraph 0051).  Wightman fails to teach the support member, bite block, and bridge are mechanically connected.
However, Weaver, of the same field of endeavor, teaches an oral cannula (Abstract) including the bridge (13, Fig 1B) and support member (10, Fig 1B) are mechanically connected (cannula molded with a bend that is plastically deformable, paragraph 0090; 13 and 10 are mechanically connected since the act of bending causes 13 and 10 to move mechanically and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bridge of the device to be bendable, as taught by Weaver, to allow the shape to be adjusted as desired by the users (Weaver: paragraph 0090) and to conform a desired shape or contour of a patient’s facial, oral cavity, or airway anatomy (Weaver: paragraph 0018).  Modifying the bridge to be bendable allows the positioning of the tubes to be adjusted and improves the adaptability of the device to conform to different kinds of mouths.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wightman et al. (US 2008/0053434) and Weaver et al. (US 2016/0220777) as applied to Claim 8, and in further view of Ottosson et al. (US 5,660,168).
Regarding Claim 10, Wightman-Weaver combination teaches the claimed invention of Claim 8.  Wightman-Weaver combination also teaches the tooth propping portion 14 made of a resiliently deformable material (Wightman: paragraph 0051).  Wightman-Weaver combination fails to teach the bridge provides spring tension to secure the bite block within the mouth of the subject.
However, Ottosson, of the same field of endeavor and reasonably pertinent to the problem of mounting the device on the person’s cheek to secure it, teaches a pressure applying component (Abstract) including the bridge (6 and/or 2, Fig 4; 251, Figs 9-10) provides spring tension to secure the device within the mouth of the subject (a desired damping bias achieved between parts 206 and 202, 251 achieving desired clamping force without causing discomfort, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bridge to provide a clamping force and/or add a pressure part to the bridge to allow the device to clamp to the cheek, as taught by Ottosson, to provide a desired clamping force without causing discomfort (Column 4, Lines 5-16).  This addition or modification allows the device to wrap around the cheek wall of the patient in order to secure the device better on the patient’s face.  Additionally, if the patient was to lose their grip on the bite block of the device, the clamp would prevent the device from falling out of the patient’s mouth.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wightman et al. (US 2008/0053434) as applied to Claim 3, and in view of Fristoe (US 2013/0327901).
Regarding Claim 13, Wightman teaches the claimed invention of Claim 3.  Wightman fails to teach the third elongated conduit is encased in a deformable sheath.
However, Fristoe, of the same field of endeavor, teaches a cannula support (Abstract) including an elongated conduit (plurality of elastic coils conform to curved exterior surface of cannula tube, paragraph 0007) is encased in a deformable sheath (helical cord preferably made from breathable material such as a polyester outer sheath, paragraph 0007; inner cord made from cotton, polyester, or other like material surrounded by softer or relatively more pliable polyester outer sheath, paragraph 0008) to prevent skin irritation, allow moisture to vent from skin surface, and to prevent sliding movement along the length of the cannula when mounted (paragraph 0007).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wightman et al. (US 2008/0053434) as applied to Claim 3, and in view of Doty et al. (US 2008/0276941).
Regarding Claim 18, Wightman teaches the claimed invention of Claim 3. Wightman fails to teach a distance between the distal end of the channel and the secondary capture inlet is about 4 to 8 cm.
However, Doty, of the same field of endeavor, teaches an apparatus for delivering and scavenging anesthesia gas (Abstract) including a distance between the distal end of the channel (end of 112b, Fig 1) and the inlet (inlet of 112a, Fig 1) is about 4 to 8 cm (length of approximately 76 mm (or 7.6 cm), paragraph 0075) since these are known lengths or distances for nasal cannula components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance to be 4 to 8 cm, as taught by Doty, since these are known lengths for nasal cannula components.  It is also obvious for one of ordinary skill in the art to find the optimum or workable ranges for distance or length of a component to be 4 to 8 cm through routine experimentation.  Such adjustments can be done for .
Claims 12, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wightman et al. (US 2008/0053434) as applied to Claims 1 and 3, and in view of O’Connor et al. (US 2014/0000626).
Regarding Claim 12, Wightman teaches the claimed invention of Claim 1.  Wightman also teaches the first elongated conduit comprises a flexible material that is not gas-permeable (passageway may be internal and terminate in a connection region for connection in use to a flexible tubular element, paragraph 0016; flexible tube, paragraph 0049; dispensing/collecting means for dispensing/collecting selected gases, paragraph 0019; tubes must not be gas-permeable so that dispensing and collecting of gases can function properly and gas can flow properly).
Wightman fails to teach the conduit comprises an elastomeric material.
However, O’Connor, of the same field of endeavor, teaches medical breathing tubes (Abstract) including the conduit comprises an elastomeric material (tubular body is one or a combination of any one or more of thermoplastic elastomers, paragraph 0049) since these are known materials used for breathing tubes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit to have an elastomeric material, as taught by O’Connor, since these are known materials used for breathing tubes.
Regarding Claim 14, Wightman teaches the claimed invention of Claim 1.  Wightman also teaches the second elongated conduit comprises a flexible material that is not gas-permeable (passageway may be internal and terminate in a connection region for connection in use to a flexible tubular element, paragraph 0016; flexible tube, paragraph 0049; dispensing/collecting 
Wightman fails to teach the conduit comprises an elastomeric material.
However, O’Connor, of the same field of endeavor, teaches medical breathing tubes (Abstract) including the conduit comprises an elastomeric material (tubular body is one or a combination of any one or more of thermoplastic elastomers, paragraph 0049) since these are known materials used for breathing tubes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit to have an elastomeric material, as taught by O’Connor, since these are known materials used for breathing tubes.
Regarding Claim 19, Wightman teaches the claimed invention of Claim 1.  Wightman fails to teach the first elongated conduit has an inner diameter of about 2 to 4 mm.
However, O’Connor, of the same field of endeavor, teaches medical breathing tubes (Abstract) including an elongated conduit has an inner diameter of about 2 to 4 mm (preferably, the tubular body has an internal diameter of about 2 to about 4 mm, paragraph 0041) since these are known diameters for breathing medical tubes and can be applicable to neonatal applications (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter to be about 2 to about 4 mm, as taught by O’Connor, since these are known diameters for breathing medical tubes and can be applicable to neonatal applications (O’Connor: paragraph 0006).
Regarding Claim 20, Wightman teaches the claimed invention of Claim 1.  Wightman fails to teach the second elongated conduit has an inner diameter of about 2 to 8 mm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter to be about 2 to about 4 mm, as taught by O’Connor, since these are known diameters for breathing medical tubes and can be applicable to neonatal applications (O’Connor: paragraph 0006).
Regarding Claim 21, Wightman teaches the claimed invention of Claim 3.  Wightman fails to teach the third elongated conduit has an inner diameter of about 2 to 4 mm.
However, O’Connor, of the same field of endeavor, teaches medical breathing tubes (Abstract) including an elongated conduit has an inner diameter of about 2 to 4 mm (preferably, the tubular body has an internal diameter of about 2 to about 4 mm, paragraph 0041) since these are known diameters for breathing medical tubes and can be applicable to neonatal applications (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter to be about 2 to about 4 mm, as taught by O’Connor, since these are known diameters for breathing medical tubes and can be applicable to neonatal applications (O’Connor: paragraph 0006).
Regarding Claim 22, Wightman teaches the claimed invention of Claim 3.  Wightman also teaches the third elongated conduit comprises a flexible material that is not gas-permeable (passageway may be internal and terminate in a connection region for connection in use to a 
Wightman fails to teach the conduit comprises an elastomeric material.
However, O’Connor, of the same field of endeavor, teaches medical breathing tubes (Abstract) including the conduit comprises an elastomeric material (tubular body is one or a combination of any one or more of thermoplastic elastomers, paragraph 0049) since these are known materials used for breathing tubes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit to have an elastomeric material, as taught by O’Connor, since these are known materials used for breathing tubes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including the Martin reference which shows the lengths and distances on the side of the mouth are well-known and are obvious in the art and prior art references that show devices and dental appliances that are adapted to “directly abut the cheek”.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773